133 F.3d 921
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Rex W. CARLSON, individually and as Next Friend for;  KarenVirginia Carlson;  Erin Elizabeth Carlson;  Dale EugeneCarlson;  David Paul Carlson;  Wendy Laura Carlson;  MelissaCarlson Green, Plaintiffs-Appellants,v.MIDWAY R-I SCHOOL DISTRICT;  Janice Larson, Individually,and in her capacity as Superintendent of Midway R-I SchoolDistrict;  Laurie Thomas, Individually, States and In HerCapacity as a Member of Western the School Board;  RichardFarr, Individually, and in his capacity as a Member of theSchool Board;  Terry Carter, Individually, and in hiscapacity as a Member of the School Board;  Defendants-Appellees,Bill Potts, Individually, and as a Member of the SchoolBoard;  Defendant,Roy M. Beaman, Individually, and in his capacity as a Memberof the School Board;  Ronnie D. Jones, Sr., individually,and in his capacity as a member of the School Board;Patricia Shade, Individually, and as an Employee of MidwayR-I School District;  Defendants-Appellees,Robert Weltsch, Individually, and as an Employee of MidwayR-I School District;  Defendant,Elvin S. Douglas, Jr.;  Defendant-Appellee,Judy Long, Individually, and as an employee of Midway R-ISchool District, Defendant-Appellee.
No. 97-1778WM.
United States Court of Appeals, Eighth Circuit.
Submitted:  December 8, 1997Filed:  December 16, 1997

Before FAGG, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Rex W. Carlson, individually and as next friend for his children, appeals from the adverse decisions of the judge and the jury in this civil rights lawsuit.  We reject Carlson's contention that the district court improperly granted summary judgment on the children's claim for educational malpractice based on their right to an education under the Missouri constitution.  We likewise reject Carlson's contention that the district court misinstructed the jury on Carlson's claim for violations of the First Amendment and retaliation.  For the most part, Carlson failed to preserve his record for an appeal on the jury instructions that were given or refused by the district court, and having reviewed the challenged instructions under the appropriate standards of review, we conclude the challenged instructions do not require reversal.  Having considered Carlson's remaining contentions under well-established standards, we find no error that would require reversal.  Because an opinion would have no precedential value, we affirm the district court without further discussion.  See 8th Cir.  R. 47B.